DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/22 has been entered.
	
Response to Amendment
The amendment filed on 02/28/22 has been entered. Claims 1-20 remain pending in the application.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 9, 15. That is, the prior art fails to disclose “selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules”. Claims 2-8, 10-14, 16-20 are also allowable over the prior art due to their dependencies on claims 1, 9, 15, respectively. However, the claims would still need to be amended or cancelled in order to overcome the current 101 rejections to put the claims into condition for allowance.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 9 similarly recite ingesting a data set from one or more data sources, the ingesting comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users, joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources, and applying transformation rules that transform the data set into a first format; determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users; determining a variable associated with the hypothesis statement; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable; identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; parsing the distribution data set to identify a context recommendation, the parsing comprising determining to apply a plurality of rules, including at least one new rule generated based on the data set, to the distribution data set to determine the context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization types; ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules; and providing, to a graphical user interface, a rendered visualization corresponding to the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set.
The limitations of determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users, determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users; determining a variable associated with the hypothesis statement; parsing the distribution data set to identify a context recommendation, the parsing comprising determining to apply a plurality of rules, including at least one new rule generated based on the data set, to the distribution data set to determine the context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization types; ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude these steps from practically being performed in the mind. For example, “determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users”, in the context of this claim, encompasses the user observing and judging identifiers for data sources of user transaction activities. The “determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities for the plurality of users” encompasses the user observing, analyzing, and/or judging phrases that indicates an association between the data set with transaction activities of the users. The “determining a variable associated with the hypothesis statement” encompasses the user mentally analyzing, and judging a variable corresponding to the mentally-determined hypothesis. The “parsing the distribution data set to identify a context recommendation, the parsing comprising determining to apply a plurality of rules, including at least one new rule generated based on the data set, to the distribution data set to determine the context recommendation for the distribution data set” encompasses the user observing and analyzing the data set, and judging it to determine a context recommendation. The “mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable and a plurality of visualization types associated with the tag, wherein the tag comprises a textual description linking the tag to the plurality of visualization” encompasses the user analyzing the mentally-determined context and judging a tag to be associated with it which could all be further “mapped” by writing the information and associations down on a piece of paper. The “ranking the tag and the context recommendation in the context of this claim encompasses the user analyzing the tags and context recommendations and judging a rank order for each. The “selecting, based on a plurality of data visualization rules for the plurality of visualization types, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules” encompasses the user observing and analyzing the distributed data set based on rule for the visualization types, ranked tag, and ranked context recommendation and judging a context recommendation based on this analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitations, identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; and applying transformation rules that transform the data set into a first format cover mathematical concepts (mathematical calculations and relationships). Accordingly, claims 1, 9 recite multiple abstract ideas (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: ingesting a data set from one or more data sources, the ingesting comprising: joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable; a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising. The non-transitory machine-readable medium, non-transitory memory, one or more hardware processors and machine are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of ingesting a data set from one or more data sources, the ingesting comprising: joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable; and providing, to a graphical user interface, a rendered visualization corresponding to the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ingesting a data set from one or more data sources, the ingesting comprising: joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on the determined variable, subsets of the ingested data set into population coverage ranges that correspond to statistical distributions of the determined variable represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The limitation and providing, to a graphical user interface, a rendered visualization corresponding to the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set also represents an insignificant extra-solution activity that are well-understood, routine, and conventional activities previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claims 1, 9 are not patent eligible.
Independent claims 15 recites transforming a data set into a first format, the transforming comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users, joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources, and applying transformation rules that transform the data set into the first format; determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities of the plurality of users; determining a variable associated with the hypothesis statement; assigning, based on a variable determined from a hypothesis provided by a user, subsets of the transformed data set into population coverage ranges that correspond to statistical distributions of the determined variable; identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; determining whether to revise one existing rule or generate a new rule before applying a plurality of rules to the distribution data set to determine a context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable, ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules; and providing, to a graphical user interface, a rendered visualization corresponding to the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set.
The limitations of transforming a data set into a first format, the transforming comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users; determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities of the plurality of users; determining a variable associated with the hypothesis statement; determining whether to revise one existing rule or generate a new rule before applying a plurality of rules to the distribution data set to determine a context recommendation for the distribution data set; mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable, ranking the tag and the context recommendation; selecting, based on a plurality of data visualization rules, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude these steps from practically being performed in the mind. For example, “transforming a data set into a first format, the transforming comprising: determining one or more identifiers for the one or more data sources established for transaction-related activities for a plurality of users”, in the context of this claim, encompasses the user observing and judging identifiers for data sources of user transaction activities. The “determining a hypothesis statement that indicates a part of the data set is associated with the transaction-related activities of the plurality of users” encompasses the user observing, analyzing, and/or judging phrases that indicates an association between the data set with transaction activities of the users. The “determining a variable associated with the hypothesis statement” encompasses the user mentally analyzing, and judging a variable corresponding to the mentally-determined hypothesis. The “determining whether to revise one existing rule or generate a new rule before applying a plurality of rules to the distribution data set to determine a context recommendation for the distribution data set” encompasses the user observing and analyzing the data set, and judging it to determine whether or not to generate a new rule and determining (judging) a context recommendation. The “mapping, based on the plurality of rules, the identified context recommendation to a tag corresponding to the determined variable” encompasses the user analyzing the mentally-determined context and judging a tag to be associated with it which could all be further “mapped” by writing the information and associations down on a piece of paper. The “ranking the tag and the context recommendation in the context of this claim encompasses the user analyzing the tags and context recommendations and judging a rank order for each. The “selecting, based on a plurality of data visualization rules, the ranked tag, and the ranked context recommendation, a visualization type for at least a portion of the distributed data set based on a spend threshold for the transaction-related activities in the distributed data set from the plurality of data visualization rules” encompasses the user observing and analyzing the distributed data set based on rule for the visualization types, ranked tag, and ranked context recommendation and judging a context recommendation based on this analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitations, identifying, by performing a distribution analysis across at least one of the population coverage ranges, a distribution data set corresponding to the determined variable; and applying transformation rules that transform the data set into the first format cover mathematical concepts (mathematical calculations and relationships). Accordingly, claim 15 recites multiple abstract ideas (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on a variable determined from a hypothesis provided by a user, subsets of the transformed data set into population coverage ranges that correspond to statistical distributions of the determined variable; and providing, to a graphical user interface, a rendered visualization corresponding to the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set. The data sources are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on a variable determined from a hypothesis provided by a user, subsets of the transformed data set into population coverage ranges that correspond to statistical distributions of the determined variable; and providing, to a graphical user interface, a rendered visualization corresponding to the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of joining the one or more data sources using the one or more identifiers, querying the data set from the one or more joined data sources; assigning, based on a variable determined from a hypothesis provided by a user, subsets of the transformed data set into population coverage ranges that correspond to statistical distributions of the determined variable represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The limitation and providing, to a graphical user interface, a rendered visualization corresponding to the ranked tag, the ranked context recommendation, and the visualization type for the at least the portion of the distribution data set also represents an insignificant extra-solution activity that are well-understood, routine, and conventional activities previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 15 is not patent eligible.
Claims 2-8, 10-14, 16-20 depend on claims  and include all the limitations of these claims. Therefore, claims 2-8, 10-14, 16-20 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2). 
Claims 2, 10, 16 similarly recite the additional limitations pertaining to determining statistical significances, identifying errors, and normalizing the data set. This judicial exception is not integrated into a practical application. The additional elements of determining statistical significances, identifying errors represent further mathematical concepts (mathematical relationships). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. The normalizing is an additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and is a mere data gathering step. Therefore, these limitations do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 2, 10, 16 are not patent eligible.
Claims 3-4, 11-12, 17-18 similarly recite the additional limitations pertaining to distributing the ingested data set, determining a data type, a numerosity, and a dimensionality, and assigning the visualization type based on a data type, a numerosity, and a dimensionality. This judicial exception is not integrated into a practical application. The additional elements of determining a data type, a numerosity, and a dimensionality represent further mathematical concepts (mathematical relationships). The assigning is a mental process step that is based on the mathematical calculations (mathematical concepts). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. The distributing the ingested data set is an additional limitation does not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and is a mere data gathering step. Therefore, these limitations do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the distributing the ingested data set represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 3-4, 11-12, 17-18 are not patent eligible.
Claims 5-8, 13-14, 19-20 similarly recite additional limitations pertaining to updating context recommendations, and generating or revising rules used to determine context recommendations. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of using mentally-determined supervisory actions or mentally observing and analyzing crowdsourced data to update context recommendations. Further, the generating of new rules or revising of a rule based on distribution analysis or additional distribution analysis is a mental judgment that is made based on the mathematical calculations/relationships (mathematical concepts). Therefore, these additional steps further recite multiple abstract ideas (mental processes and mathematical concepts) and do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental processes and mathematical calculations/relationships. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 5-8, 13-14, 19-20 are not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 02/28/22.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the previous rejections have been withdrawn responsive to the amendments, and they do not apply to the new grounds of rejection.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Satyavolu (US 2012/0053987) discloses a system and method for spend pattern analysis and applications thereof;
 Richter (US 2019/0065014) discloses a system and method are described for generating interactive graphics and generating tabular graphics;
Baumgartner (US 2015/0278315) discloses data fitting for selected visualization types.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169